Citation Nr: 0924872	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 2000 to December 
2000, from March 2003 to May 2003, and from December 2003 to 
March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDING OF FACT

Chronic tinnitus is attributable to service.


CONCLUSION OF LAW

Chronic tinnitus was either incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The instant claim arises from the denial of service 
connection for tinnitus.  The appellant's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and non-prejudicial.

II. Service Connection

In this case, the Veteran claimed that he suffers from 
tinnitus, and that this disorder was either incurred in or 
aggravated by his period of active service.  The Veteran has 
asserted that his in-service noise exposure while stationed 
in Iraq.  See VA Form 9, December 26, 2006.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if preexisting active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with bilateral tinnitus.  See VA examination report 
March 16, 2006.  Thus, element (1) of Hickson has been 
satisfied, in that the Veteran has demonstrated that he has a 
current diagnosis for the claimed disorder.  

The record reflects that the Veteran was a Field Artillery 
Officer with the Army National Guard.  National Guard records 
notes that the Veteran reported ringing in the left ear on VA 
Standard Form (SF) 93, November 16, 1993.  A subsequent 
November 1997 examination noted hearing loss and tinnitus.  
See SF 88, November 19, 1997.  However, in October 1999, 
prior to his first active duty period, tinnitus was not 
noted.  See SF 88, October 14, 1999.  Likewise, a July 19, 
2000, audiogram, though partially illegible, does not note 
tinnitus.  A pre-deployment audiogram, conducted prior to his 
second period of active duty, did not reveal any complaints 
of tinnitus.  See Audiogram, March 23, 2003.  Similarly, a 
January 8, 2004, pre-deployment examination did not note 
tinnitus.  From January 2004 to February 2005, the Veteran 
was deployed to Iraq.  Shortly after his tour in Iraq ended, 
he was afforded a post deployment physical examination.  An 
audiogram at time noted "steady noise exposure" during his 
deployment.  The Veteran's also reported of tinnitus.  

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into active 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the Veteran is not entitled to service-connected 
benefits.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the Veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

As noted, Veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

While treatment records note tinnitus prior to active duty in 
1997, subsequent examinations in 1999, 2000, and 2003 are 
negative for any complaints or diagnoses of tinnitus despite 
noting the Veteran's hearing loss disability.  Thus, the 
Board finds that the evidence prior to the Veteran's final 
period of active service does not clearly and unmistakably 
show that the Veteran had a chronic tinnitus disability. 
Thus, the Veteran is entitled to a presumption of soundness 
in this case.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153.   Wagner

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

In this case, contemporaneous clinical evidence fails to 
demonstrate the presence of chronic tinnitus prior to the 
Veteran's most recent period of active service.  While a 
November 1997 examination noted  hearing loss and tinnitus, 
an October 1999 examination, conducted prior to his first 
active duty period, did not report tinnitus, tinnitus was not 
noted on a July 2000 pre-deployment audiogram.  Likewise, a 
pre-deployment March 2003 audiogram, conducted prior to his 
second period of active duty, did not reveal any complaints 
of tinnitus.  

According to the Veteran, the ringing in his ears has been 
"extremely worse" since he returned from active duty in 
Iraq.  See notice of disagreement, August 24, 2006.  He felt 
that his tinnitus was the direct result of noise exposure in 
Iraq, and noted that his tinnitus kept him awake at night.  
He also reported being able to feel his pulse in his ear.  He 
stated that, while in Iraq, hearing protection was not an 
option due to the necessity to hear what was "going on" 
during an operation.  See Attachment to VA Form 9, December 
27, 2006.

The Veteran was afforded a VA examination for compensation 
purposes in March 2006.  The examiner noted a review of the 
Veteran's claims file.  The Veteran's primary complaint was 
ringing in his left ear.  At that time, the examiner noted 
the Veteran's February 2005 post-deployment physical which 
reported ringing in both ears and hearing sensitivity.  He 
stated that he had recognized the ringing since his return 
from Iraq, and that the onset of tinnitus began during active 
duty.  He reported military noise exposure in the form of 
generator noise, large vehicles, and weapons fire from large 
vehicles.  Pre-service and post-service noise exposure was 
denied.  Ultimately, the examiner opined that the Veteran's 
tinnitus  was the result of military noise exposure.  

However, a March 30, 2006, Report of Contact noted that the 
Veteran's VA examiner provided another opinion stating that 
the Veteran's tinnitus was less likely the result of active 
duty because a treatment report from November 1997 revealed 
tinnitus, and because the February 2005 examination noted a 
five-year history of tinnitus.  That opinion was reiterated 
in a December 7, 2006, Report of Contact, in which the 
examiner reviewed the Veteran's claims file and prior VA 
examination.  The examiner opined that, based on the evidence 
of record, the Veteran's tinnitus existed prior to his 
initial period of active duty in 2000, and was less than 
likely aggravated by his periods of active duty.

After review of the record, the Board finds that sufficient 
evidence to rebut the presumption of soundness has not been 
submitted.  In this regard, the Board acknowledges the 
conflicting opinions proffered by the VA audiologist.  
Following a complete VA examination, and after noting a 
review of the record, the examiner in March 2006 stated that 
the Veteran's tinnitus was most likely the result of active 
duty.  However, following contact by the RO, the same 
examiner recanted that opinion ten days later, noting that 
prior service treatment records demonstrated a history of 
tinnitus which existed five years before his first period of 
active duty.  The reasons for the solicitation of this second 
opinion are unclear.  Both opinions were rendered after a 
review of the claims folder which included the February 2005 
audiological examination.  Furthermore, while noting a 
reported history of tinnitus 5 years prior to the February 
2005 examination, the March 2006 opinion does not discuss the 
lack of reports of tinnitus during audiological findings in 
2000, 2003, and 2004.  

In determining that the presumption of soundness has not been 
rebutted, the Board observes that a grant of service 
connection for a disability generally requires medical 
evidence of a current disability and a relationship to 
military service.  Lay testimony is only competent to the 
extent that it is limited to a matter that the witness has 
actually observed and is within the realm of their personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Unless the witness is a medical expert, lay evidence 
alone is usually not sufficient to prove medical diagnosis 
and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   
However, the disability of tinnitus  by definition "a noise 
in the ears, such as ringing, buzzing, roaring, or clicking.  
It is usually subjective in type."  See Dorland's 
Illustrated Medical Dictionary, 1914 (30th ed. 2003) 
(emphasis added).  For VA purposes, tinnitus has been found 
to be a disorder with symptoms that can be identified through 
lay observation alone.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Accordingly, while service connection for 
tinnitus requires a medical diagnosis of tinnitus and a 
medical nexus relating the diagnosis to military service, lay 
testimony plays an unusually important role in these 
determinations.

This is of crucial importance in the case on appeal.  The 
medical evidence of record clearly and consistently shows 
that the Veteran has a current diagnosis of tinnitus.  The 
dispute is over the etiology and onset of the disorder, not 
its existence.  Service connection for tinnitus has been 
denied due to medical evidence of record prior to the 
Veteran's first period of active duty.  On its surface, the 
examiner's latter conclusions are reasonable and valid.  
However, these medical opinions are insufficient to rebut the 
presumption of soundness.  The Veteran has consistently and 
repeatedly asserted that tinnitus progressed to a significant 
level during his active duty, and that his tinnitus has been 
"extremely worse" since he returned from Iraq.  Despite 
this, the medical examiner recanted her positive opinion, 
relying on a prior treatment record and a reported five-year 
history of tinnitus post-deployment.  As shown above, this 
history is not supported by the contemporaneous records that 
fail to document tinnitus from 1999 to 2005 despite 
recognizing that the Veteran had left ear hearing impairment.  
As he was sound upon entry into his final period of active 
service, and the record reflects that he has had tinnitus 
continually since return from his deployment to Iraq, a grant 
of service connection is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


